


110 HR 3103 IH: Veteran's Choice in Nursing Home Care

U.S. House of Representatives
2007-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3103
		IN THE HOUSE OF REPRESENTATIVES
		
			July 19, 2007
			Mrs. Drake introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to direct the
		  Secretary of Veterans Affairs to provide partial payment for nursing home care
		  to eligible veterans at a non-Department of Veterans Affairs nursing home of
		  the veteran’s choice, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veteran's Choice in Nursing Home Care
			 Act.
		2.Contracts for
			 partial payment for services at certain non-Department of Veterans Affairs
			 nursing homesSection 1720 of
			 title 38, United States Code, is amended by adding at the end the following new
			 subsection:
			
				(g)(1)The Secretary shall, with
				respect to a veteran eligible for nursing home care under section 1710A of this
				title, and may, with respect to a veteran eligible for nursing home care under
				section 1710 of this title, provide such care by entering into an agreement
				with a non-Department nursing home of the veteran’s choice upon the application
				of the veteran. Under such an agreement, the Secretary shall agree to pay the
				non-Department nursing home for the provision of such care an amount not to
				exceed the lesser of the amount that is equal to the average rate paid by the
				Secretary to non-Department nursing homes pursuant to contracts under this
				section or the amount actually charged for such care by the nursing home with
				which the Secretary enters into an agreement under this paragraph.
					(2)An application submitted by a veteran
				to receive nursing home care in a non-Department nursing home of the veteran’s
				choice under this subsection shall include assurances by the veteran that the
				veteran shall assume responsibility for any amount owed such nursing home for
				such care that exceeds the amount required to be paid by the Secretary under
				paragraph (1), and that the veteran is aware of the amount to be owed to the
				nursing home by the veteran.
					(3)If a veteran does not submit an
				application to receive nursing home care in a non-Department nursing home of
				the veteran’s choice under this subsection, the Secretary shall provide nursing
				home care to the veteran in such manner and to such extent as would otherwise
				be provided under this
				chapter.
					.
		
